UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER:000-53741 DIRECTVIEW HOLDINGS, INC. (Name of Registrant as specified in its charter) DELAWARE 20-5874633 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) 21218 Saint Andrews Blvd., suite 323, Boca Raton, FL (Address of principal executive office) (561) 750-9777 (Registrant’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [√] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if smaller reporting company) [] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [√] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.72,421,340 shares of common stock are issued and outstanding as of November 15, 2010. DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q September 30, 2010 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 Consolidated Statements of Income for the Three and Nine months Ended September 30, 2010 and 2009 (unaudited) Consolidated Statements of Cash Flows for the Nine months Ended September 30, 2010 and 2009 (unaudited) Notes to Unaudited Consolidated Financial Statements. 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4T. Controls and Procedures. 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 25 Item 1A. Risk Factors. 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 25 Item 3. Default upon Senior Securities. 26 Item 4. Submission of Matters to a Vote of Security Holders. 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, "DirectView," "we," "us," "our" and similar terms refer to DirectView Holdings, Inc., a Delaware corporation, and each of our subsidiaries. When used in this report the following terms have the following meanings related to our subsidiaries. · “DirectView Video” refers to DirectView Video Technologies, Inc. a company organized under the laws of the state of Florida. · “DirectView Security” refers to DirectView Security Systems, Inc. a company organized under the laws of the state of Florida. · “Ralston” refers to Ralston Communication Services, Inc. a company organized under the laws of the state of Florida. · “Meeting Technologies” refers to Meeting Technologies Inc., a company organized under the laws of the state of Delaware. 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to raise sufficient capital to fund our ongoing operations and satisfy our obligations as they become due, our ability to generate any meaningful revenues, our ability to compete within our market segment, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, as well as our annual report on Form 10K for the year ended December 31, 2009 including the risks described in Part I. Item 1A. Risk Factors of that report. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. 3 DIRECTVIEW HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable - Net Other Current Assets Total Current Assets PROPERTY AND EQUIPMENT - Net OTHER ASSETS Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Convertible promissory note, net of debt discount $ $
